11-2771
         Zheng v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A088 533 474


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _____________________________________
13
14       YUNLING ZHENG,
15                Petitioner,
16
17                         v.                                   11-2771
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Dehai Zhang, Flushing, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Anh-Thu P. Mai-Windle,
28                                     Senior Litigation Counsel; Ann M.
         05212012-30
 1                             Welhaf, Attorney, Office of
 2                             Immigration Litigation, United
 3                             States Department of Justice,
 4                             Washington, D.C.

 5           UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 8   review is DENIED.

 9           Petitioner Yunling Zheng seeks review of a June 17,

10   2011, decision of the BIA that affirmed the August 13, 2009,

11   decision of Immigration Judge (“IJ”) Barbara A. Nelson that:

12   (1) denied her motion to change venue; (2) pretermitted her

13   asylum application as untimely; and (3) denied on the merits

14   asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).     In re Yunling Zheng,

16   No. A088 533 474 (B.I.A. June 17, 2011), aff’g No. A088 533

17   474 (Immig. Ct. N.Y. City Aug. 13, 2009).     We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history of this case.

20           Under the circumstances of this case, we have reviewed

21   both the IJ’s and the BIA’s opinions.     See Zaman v. Mukasey,

22   514 F.3d 233, 237 (2d Cir. 2008).     The applicable standards

23   of review are well-established.     See Monter v. Gonzales, 430

24   F.3d 546, 558-59 (2d Cir. 2005); see also Aliyev v. Mukasey,

25   549 F.3d 111, 115 (2d Cir. 2008).
     05212012-30                     2
 1       An IJ may grant a change of venue “for good cause[,

 2   which] . . . is determined by balancing such factors as

 3   administrative convenience, the alien’s residence, the

 4   location of witnesses, evidence and counsel, expeditious

 5   treatment of the case, and the cost of transporting

 6   witnesses and evidence to a new location.”     Monter, 430 F.3d

 7   at 559 (quoting Lovell v. INS, 52 F.3d 458, 460 (2d Cir.

 8   1995) and citing 8 C.F.R. § 1003.20(b)).     The agency did not

 9   abuse its discretion in finding that Zheng failed to

10   demonstrate good cause for her motion to change venue as it

11   reasonably explained that she did not persuasively

12   demonstrate her new residence, she had previously been

13   granted a venue change, and she admitted that she was in New

14   York several days each month.*    See id.; see also Ke Zhen

15   Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.

16   2001).

17       We need not reach Zheng’s challenge to the agency’s

18   pretermission of her asylum application as untimely because


              *
                 We do not consider the government’s contention that
         we lack jurisdiction to consider the IJ’s entirely
         discretionary decision to deny a motion to change venue,
         assuming hypothetical jurisdiction to consider Zheng’s
         challenge to the denial of her motion because the
         “jurisdictional issues are complex and the substance of
         the claim is . . . plainly without merit.” Ivanishvili
         v. U.S. Dep’t of Justice, 433 F.3d 332, 338 (2d Cir
         2006).
     05212012-30                       3
 1   the agency’s alternative denial of that form of relief was

 2   dispositive of her claim.     Zheng sought relief from removal

 3   based on her assertion that she fears persecution because

 4   she has had more than one child in the United States, which

 5   they contend is in violation of China’s population control

 6   program and because she is a member of the Chinese Democracy

 7   Party (“CDP”) in the United States.      For largely the same

 8   reasons as this Court set forth in Jian Hui Shao v. Mukasey,

 9   546 F.3d 138 (2d Cir. 2008), we find no error in the

10   agency’s denial of asylum, withholding of removal, and CAT

11   relief insofar as those claims were based on Zheng’s family

12   planning claim.     See id. at 158-72.

13           Furthermore, the agency did not err in finding that

14   Zheng had not established her eligibility for relief based

15   on her CDP claim because she failed to demonstrate that the

16   Chinese government was aware of, or likely to become aware

17   of, her membership in the CDP.      See Hongsheng Leng v.

18   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).      “While

19   consistent, detailed, and credible testimony may be

20   sufficient to carry the alien’s burden, evidence

21   corroborating his story, or an explanation for its absence,

22   may be required where it would reasonably be expected.”

23   Chuilu Liu v. Holder, 575 F.3d 193, 196-97 (2d Cir. 2009)

     05212012-30                     4
 1   (citing Diallo v. INS, 232 F.3d 279, 285-86 (2d Cir. 2000)).

 2   The agency reasonably found that Zheng’s testimony regarding

 3   her assertion that authorities were aware of her CDP

 4   membership was not sufficiently credible or persuasive to

 5   carry her burden of proof and required reasonably available

 6   corroborating evidence.       See id.; see also 8 U.S.C.

 7   § 1158(b)(1)(B)(i).       Moreover, the agency did not err in

 8   finding that Zheng failed to provide reasonably available

 9   corroborating evidence from her mother.       See Chuilu, 575

10   F.3d at 196-98.

11           For the foregoing reasons, the petition for review is

12   DENIED.       As we have completed our review, Zheng’s motion for

13   a stay of removal in connection with this petition is DENIED

14   as moot.       Any pending request for oral argument in this

15   petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                   FOR THE COURT:
19                                   Catherine O’Hagan Wolfe, Clerk
20
21




     05212012-30                       5